[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] RESPONSE TO DEFENDANT'S MOTION FOR ARTICULATION
The statements in Attorney Basil's affidavit are sufficient to show that his conduct did not amount to more than "excusable neglect" under Ruddock v. Burrows, 243 Conn. 569, 577 (1998) which held that a disciplinary dismissal for failure to attend a pretrial conference does not necessarily preclude a new action under General Statutes § 52-592 (a). The excerpts from the court file in the previous case and the letters from defense attorney to plaintiffs attorney do not otherwise indicate "inexcusable" neglect on the part of plaintiffs attorney even if he did not seek to reopen the dismissal of April 20, 1998 in the previous case. CT Page 13959
Jerry Wagner State Judge Referee